DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment dated 18 February 2022 is acknowledged.  Claims 1, 5, 6, 10, and 17 have been amended.  Claim 4 has been cancelled.  Claims 1-3 and 5-20 are pending.
Response to Arguments
Applicant’s arguments with respect to 35 USC 103 rejections of claims 1-20 (See REMARKS Page 10 of 14 through Page 13 of 14) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	These 35 USC 112 rejections could be overcome by removing both recitations of “about” from the claims.
	Dependent claims 2-3, 5-9, 11-16, and 18-20 are indefinite if only because they depend from an indefinite claim.
	For the purpose of applying art, the limitation is understood to be met if the edges of the panels overlap from 3.8 mm to 4.2 cm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over [Wipranik, US 2018/0279693] in view of [Lee, KR10-1519103] and [Hodgson, US 2013/0333092].

Regarding claim 1:
Wipranik teaches (see Figs. 1-3):
(see also annotated Figures 1 and 2 of Wipranik, below)
A lower-body garment (“jeans 1”; [0014]) having a torso region (see annotated Figures 1 and 2 below) defining a waist opening (see annotated Figures 1 and 2 below), the lower-body garment comprising: 
a first leg portion (see annotated Figures 1 and 2 below) extending from the torso region and having a distal opening (see annotated Figures 1 and 2 below), the first leg portion comprising: 
a panel (“membrane panel 3”; [0014]) extending at least partially across a back aspect of the first leg portion (see annotated Figures 1 and 2 below), around a medial aspect of the first leg portion (see annotated Figures 1 and 2 below), and at least partially across a front aspect of the first leg portion (see annotated Figures 1 and 2 below), the panel including a first terminal end (see annotated Figures 1 and 2 below) and a second terminal end (see annotated Figures 1 and 2 below); and 
at least a first front panel (see annotated Figures 1 and 2 below) extending from adjacent the waist opening of the torso region to the distal opening of the first leg portion, the first front panel extending across a first reference line (see annotated Figures 1 and 2 below) that passes through the first terminal end of the panel and is parallel to a front midline of the lower-body garment.

See annotated Figures 1 and 2 of Wipranik identifying pertinent details of the lower-body garment of Wipranik.



    PNG
    media_image1.png
    918
    1109
    media_image1.png
    Greyscale

	




Wipranik does not expressly teach:
a first plurality of horizontally oriented panels extending at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion, 
each of the first plurality of horizontally oriented panels including a first terminal end and a second terminal end, the first plurality of horizontally oriented panels including an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel from about 4 mm to about 4 cm to form a vent opening between the bottom edge and the top edge; and 
the first front panel extending across a first reference line that passes through the first terminal end of at least one of the first plurality of horizontally oriented panels and is parallel to a front midline of the lower-body garment.

However, Lee teaches (Figs. 2 and 4b):
A plurality of horizontally oriented panels (“lower cloth L’” and “upper cover cloth L”; paragraph 29), each of the horizontally oriented panels including a first terminal end (see annotated Fig. 4b – a below) and a second terminal end (see annotated Fig. 4b – a below), the plurality of horizontally oriented panels including an upper panel (“upper cover cloth L”) having a bottom edge (see annotated Fig. 4b – a below), and a lower panel (“lower cloth L’” ) having a top edge (see annotated Fig. 4b – a below), and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (“vents 150a, 150b inside the lower fabric (L') is installed to extend a predetermined length to the inner side of the upper cover cloth (L)”; paragraph 20) ;


    PNG
    media_image2.png
    734
    973
    media_image2.png
    Greyscale


Lee further teaches that the vent opening (i.e. the combined vents 105a and 105b) and their overlapping nature permit good ventilation to the wearer (“can be vented smoothly”; paragraph 29) while also “preventing rainwater from being introduced into the inside through the vent”; paragraph 29.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of Wipranik, which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], such that it further comprises the plurality of horizontally oriented panels, each of the horizontally oriented panels including a first terminal end and a second terminal end, the plurality of horizontally oriented panels including an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge of Lee in order to protect the inseam material from becoming wet as a result of rainwater while still permitting good ventilation of the pants, as suggested by Lee (paragraph 29).
In adopting the modification taught by Lee, the combination of Wipranik in view of Lee teaches a first front panel extending across a first reference line that passes through the first terminal end of at least one of the first plurality of horizontally oriented panels and is parallel to a front midline of the lower-body garment inasmuch as the modified lower body garment Wipranik teaches a reference line passing through a panel and Lee teaches a plurality of horizontal oriented panels. The reference line, as modified, would pass through the first terminal end of at least one of the first plurality of horizontally oriented panels and would be parallel to a front midline of the lower-body garment as claimed.
Thus Wipranik in view of Lee teach all the claimed limitations except the bottom edge of the upper panel overlaps the top edge of the lower panel from about 4 mm to about 4 cm.
However, Hodgson teaches, in reference to a cited publication, the overlap between upper and lower garment vent panels “A ventilation opening is formed by an overhang between an upper part and a lower part of the outer material. At the overhang, the upper end portion of the lower part of the outer material is fastened to the inner material, creating a meshed vent. The length of the overlap being about 50 mm helps to prevent water from entering into the inside of the raincoat” (paragraph 8).  Moreover, Hodgson as embodied in Fig. 9 (paragraph 53) teaches “FIG. 9 also illustrates the length 20 of the overlap between the upper panel and the lower panel. Preferably the length 20 of the overlap is at least 30 mm, more preferably at least 40 mm, and even more preferably at least 50 mm. Preferably the length of the overlap is at most 250 mm”.  
Insofar as MPEP 2144.05 recites: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”, Hodgson teaches the claimed range limitation insofar as the understood claimed range (i.e. 3.8 mm to 4.2 cm) overlaps with the range of Hodgson (i.e. 3 cm to 25 cm), wherein Hodgson further notes an overlap of about 5 cm (which is merely close to the claimed range) is appropriate for the overlap.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment such that the bottom edge of the upper panel overlaps the top edge of the lower panel from about 4 mm to about 4 cm in order to achieve the desired outcome of preventing the ingress of water through the vent, as taught by Hodgson (paragraph 8).

Regarding claim 2:
Wipranik in view of Lee and Hodgson teach the lower-body garment of claim 1, as set forth above.
Wipranik further teaches (see Figs. 1-3):
a second leg portion (see also annotated Figures 1 and 2 (denoted by the annotation a as in 1a and 2a in the annotated figures below so as to distinguish them from the previously presented annotated Figures 1 and 2) of Wipranik, below) extending from the torso region and having a distal opening,
 the second leg portion comprising: 
a panel (“membrane panel 3”; [0014]) extending at least partially across a back aspect of the second leg portion (see annotated figures 1a and 2a), around a medial aspect of the second leg portion (see annotated figures 1a and 2a), and at least partially across a front aspect of the second leg portion (i.e. the panel extends at least partially across a front aspect of the second leg portion in the same manner as the panel of the first leg portion extends at least partially across a front aspect of the first leg portion; see above treatment of claim 1 and annotated fig. 1 above; moreover panel 3 as drawn in Figs. 1 and 2 is understood to extend at least partially across a front aspect inasmuch as Wipranik teaches panel is “along the entire inside of the legs and lower groin areas” [0004]), the second panel including a first terminal end (panel 3 has a first terminal end in the second leg portion inasmuch as the panel is visible on the second leg portion in Fig. 2 and not visible in Fig. 1) and a second terminal end; and at least a second front panel (see annotated figures 1a and 2a) extending from adjacent the waist opening of the torso region to the distal opening of the second leg portion, the second front panel extending across a second reference line that passes through the first terminal end of the panel and is parallel to the front midline of the lower-body garment (see annotated figures 1a and 2a):

    PNG
    media_image3.png
    920
    999
    media_image3.png
    Greyscale

	Wipranik does not expressly teach:
a second plurality of horizontally oriented panels extending at least partially across a back aspect of the second leg portion, around a medial aspect of the second leg portion, and at least partially across a front aspect of the second leg portion, 
each of the second plurality of horizontally oriented panels including a first terminal end and a second terminal end; and 
the second front panel extending across a second reference line that passes through the first terminal end of at least one of the second plurality of horizontally oriented panels and is parallel to the front midline of the lower- body garment.
However, in further view of Lee:
Lee teaches the second leg portion comprises a second plurality of horizontally oriented panels (i.e. those of the other leg of Lee) including a first terminal end and a second terminal end (as in the other panels of the other leg of Lee).
Lee further teaches that the vent opening (i.e. the combined vents 105a and 105b) and their overlapping nature permit good ventilation to the wearer (“can be vented smoothly”; paragraph 29) while also “preventing rainwater from being introduced into the inside through the vent”; paragraph 29.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of the second leg portion of the modified garment which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], such that it further comprises the plurality of horizontally oriented panels, each of the horizontally oriented panels including a first terminal end and a second terminal end, the plurality of horizontally oriented panels including an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge of Lee in order to protect the inseam material from becoming wet as a result of rainwater while still permitting good ventilation of the pants, as suggested by Lee (paragraph 29).
In adopting the modification taught by Lee, the combination of Wipranik in view of Lee teaches a second front panel extending across a first reference line that passes through the first terminal end of at least one of the second plurality of horizontally oriented panels and is parallel to a front midline of the lower-body garment inasmuch as the modified lower body garment Wipranik teaches a reference line passing through a panel and Lee teaches a plurality of horizontal oriented panels. The reference line, as modified, would pass through the first terminal end of at least one of the second plurality of horizontally oriented panels and would be parallel to a front midline of the lower-body garment as claimed.

Regarding claim 6:
Wipranik in view of Lee and Hodgson teach the lower-body garment of claim 1, as set forth above.
The combination of Wipranik, Lee and Hodgeson do not expressly teach further comprising a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
However, in further view of Lee:
Lee teaches a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings insofar as Lee teaches “vents…divided into left and right vent portions through a seam, thereby preventing the first and second vent portions from spreading” (paragraph 13).  Further: vent “150 formed…through the seam (S) left And the right vents 150a and 150b, respectively, to prevent the opening of the…vent 150, thereby preventing rainwater from being introduced into the inside through the…vent 150”; paragraph 29.
(Herein the plurality of securement points are identified in the below annotated Fig. 4b – b below.)

    PNG
    media_image4.png
    734
    773
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper and lower panels of the modified Wipranik to further comprise the plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings of Lee in order to prevent the vent from spreading open too wide lest it permit the ingress of water, as taught by Lee (paragraphs 13 and 29).
Regarding claim 17:
Wipranik in view of Lee and Hodgson teaches the article of claim 1, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising:
a first plurality of horizontally oriented panels extending at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion, each of the first plurality of horizontally oriented panels including a first terminal end and a second terminal end, the first plurality of horizontally oriented panels including an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel from about 4 mm to about 4 cm to form a vent opening between the bottom edge and the top edge; and at least a first front panel extending from adjacent the waist opening of the torso region to the distal opening of the first leg portion, the first front panel extending across a first reference line that passes through the first terminal end of at least one of the first plurality of horizontally oriented panels and is parallel to a front midline of the lower-body garment.
Insofar as the modified Wipranik teaches a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, it the modified Wipranik similarly teaches a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”).

Regarding claim 18:
Wipranik in view of Lee and Hodgson teaches the article of claim 1, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising the structural elements of the leg portion of claim 17, as set forth above.
Wipranik further teaches a first back panel (see annotated Figs. 1 – c and 2 - c of Wipranik below) secured to the first front panel, said back panel extends from adjacent the waist opening to the distal opening of the leg portion.

    PNG
    media_image5.png
    948
    1339
    media_image5.png
    Greyscale

	Insofar as the modification taught by Lee and Hodgson and applied to claim 1 comprises the a first plurality of horizontally oriented panels extending at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion, each of the first plurality of horizontally oriented panels including a first terminal end and a second terminal end, the first plurality of horizontally oriented panels including an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel from about 4 mm to about 4 cm to form a vent opening between the bottom edge and the top edge, the modified leg portion of the modified lower-body garment comprises the first back panel secured to the least a portion of the upper panel and the lower panel.  Refer to the annotated Fig. 2 – d below.

    PNG
    media_image6.png
    835
    765
    media_image6.png
    Greyscale

 Insofar as the modified Wipranik teaches a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, the modified Wipranik similarly teach a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”).

Regarding claim 19:
Wipranik in view of Lee and Hodgson teach the article of claim 1, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising the structural elements of the leg portion of claim 17, as set forth above.  The modified Wipranik further teaches, as applied to claim 6, the bottom edge of the upper panel secured to the top edge of the lower panel at a plurality of spaced-apart securement points because the leg portion of the modified article comprises a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
Insofar as the modified Wipranik teach a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, the modified Wipranik similarly teach a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”).

Regarding claim 20:
Wipranik in view of Lee and Hodgson teach the article of claim 6, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising the structural elements of the leg portion of claim 19, as set forth above, wherein the plurality of spaced-apart securement points divides the vent opening into a plurality of sub-vent openings because (refer to above addressing of claim 6) Lee teaches a modification comprising plurality of spaced-apart securement points between a bottom edge that overlaps a top edge of a vent opening, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
Insofar as the modified Wipranik teaches a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, Wipranik in view of Tempelhof and Cromartie similarly teach a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”, “divides”).
Regarding claims 17-20, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over [Wipranik, US 2018/0279693] in view of [Lee, KR10-1519103] and [Hodgson, US 2013/0333092] in further view of [Cromartie, US 5,303,424].

Regarding claim 3:
Wipranik in view of Lee and Hodgson teach the lower-body garment of claim 2.
Wipranik further teaches (see Fig. 2 and annotated Figure 2 – b of Wipranik below):
a waist panel (see annotated figure 2-b; note the waist panel has been particularly highlighted via annotation in the annotated figure with a shaded region) extending across a back aspect of the torso region, wherein the waist panel includes a top edge (see annotated figure 2-b) positioned adjacent to the waist opening and a bottom edge (see annotated figure 2-b); a first back panel (see annotated figure 2-b) having a top edge (see annotated figure 2-b) and a bottom edge (see annotated figure 2-b), the bottom edge of the first back panel at least partially forming the distal opening of the first leg portion (see annotated figure 2-b); and a second back panel (see annotated figure 2-b) having a top edge (see annotated figure 2-b) and a bottom edge (see annotated figure 2-b), the bottom edge of the second back panel at least partially forming the distal opening of the second leg portion (see annotated figure 2-b).

    PNG
    media_image7.png
    825
    852
    media_image7.png
    Greyscale

Wipranik does not expressly teach:
wherein: the bottom edge of the waist panel overlaps the top edge of each of the first back panel and the second back panel to form a vent opening, and the bottom edge of the waist panel is secured to the top edge of each of the first back panel and the second back panel at two or more spaced- apart securement points.
However, Cromartie teaches (see figs. 1-4) a lower-body garment (“suit 30”; col. 2 line 1) wherein a bottom edge of a waist region (i.e. the bottom edge of element 15) overlaps a top edge of a waist region (i.e. a top edge of element 11) to form a vent opening (vent 10…includes…11 and…15) (col. 2 lines 17-18), and the bottom edge is secured to the top edge at two or more spaced-apart securement points (“11 is preferably tacked…at well spaced apart intervals, to…15”; col. 2 lines 64-65).
Cromartie further teaches reasons for adopting this structure:
The vent opening so formed “facilitates the escape of…air which might otherwise become trapped beneath the rear portion of” the lower-body garment (col. 2 lines 37-39).
The overlapping nature of elements 15 and 11 afford modesty to the lower-body garment in that Cromartie teaches element 15 is “generally hidden beneath…11” and “In the absence of…15…portions of the wearer’s posterior might be exposed to view” (col. 2 lines 58-62).
The spaced-apart securement points are “For esthetic reasons and to further protect the modesty of the wearer” (col. 2 lines 62-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lower-body garment of the modified Wipranik with the bottom edge of a waist region overlaps a top edge of a waist region to form a vent opening, and the bottom edge is secured to the top edge at two or more spaced-apart securement points of Cromartie in order to create an improved garment, one which permits ventilation at the waist region, as taught by Cromartie (col. 2 lines 37-39), affords modesty to the garment as also taught by Cromartie (col. 2 lines 58-62; col. 2 lines 62-65) and also is esthetically pleasing as also taught by Cromartie (col. 2 lines 37-39).  
In adopting the modification taught by Cromartie, the combined Wipranik teaches the bottom edge of the waist panel overlaps the top edge of each of the first back panel and the second back panel to form a vent opening, and the bottom edge of the waist panel is secured to the top edge of each of the first back panel and the second back panel at two or more spaced- apart securement points inasmuch as the bottom edge of the waist panel as modified would overlap the top edge of each of the first back panel and the second back panel as modified as claimed (see annotated Fig. 2c of Wipranik below).

    PNG
    media_image8.png
    482
    1191
    media_image8.png
    Greyscale




Claims 5, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over [Wipranik, US 2018/0279693] in view of [Lee, KR10-1519103] and [Hodgson, US 2013/0333092] and [Barasa, US 2017/0303605].

Regarding claim 5:
Wipranik in view of Lee and Hodgson teach the lower-body garment of claim 2.
Wipranik does not expressly teach wherein the upper panel further includes a top edge, and wherein the top edge of the upper panel is spaced apart from a crotch region of the lower-body garment, where the crotch region is located where each of the first leg portion and the second leg portion extend from the torso region of the lower-body garment.
However, Barasa teaches (Fig. 3) a pant vent (the combined elements 302 and 304; i.e. “two vertical vents 302, 304”, which “face each other” (paragraph 27) wherein a top edge of the ventilation structure is spaced apart from a crotch region of the garment, where the crotch region is located where each of a first leg portion and a second leg portion extend from a torso region of the garment.  Herein the top edge of elements 302 and 304 is spaced back from the crotch region insofar as they are disposed in the sides of the legs of the pants as described in paragraph 27 and as drawn in Fig. 3.
Barasa further teaches the vent affords “circulation through the pants to keep a body cooler” and suggests it affords similar airflow performance to shorts in situations wherein shorts are prohibited or undesirable (paragraph 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the vent structure of the modified Wipranik in such a manner that a top edge of the upper panel (and indeed the each of the panels of the modified Wipranik) to be spaced back from the crotch region, as in Barasa, in order to afford good shorts-type ventilation to wearers who prefer such a sensation and cooling effect but are otherwise unable to wear shorts, as taught by Barasa (paragraph 3).

Regarding claim 10:
Wipranik teaches (see Figs. 1-3):
(See also annotated figs 1b and 2b below)
	A lower-body garment (“jeans 1”; [0014]) having a torso region (see figs 1b and 2b below) defining a waist opening (see figs 1b and 2b below), the lower-body garment comprising: a first leg portion (see figs 1b and 2b below) extending from the torso region and having a distal opening (see figs 1b and 2b below), the first leg portion comprising: a panel (“membrane panel 3”; [0014]) extending horizontally (see figs 1b and 2b below) and at least partially across a back aspect of the first leg portion (see figs 1b and 2b below), around a medial aspect of the first leg portion (see figs 1b and 2b below), and at least partially across a front aspect of the first leg portion (see figs 1b and 2b below) and at least a first front panel (see figs 1b and 2b below) that extends from adjacent the waist opening of the torso region to the distal opening of the first leg portion.

    PNG
    media_image9.png
    931
    1109
    media_image9.png
    Greyscale

	Wipranik does not expressly teach
an upper panel having a top edge and a bottom edge and extending horizontally and at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion, the top edge of the upper panel spaced apart from a crotch region of the lower-body garment where the crotch region is located where the first leg portion extends from the torso region of the lower-body garment; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the first leg portion, around the medial aspect of the first leg portion, and at least partially across the front aspect of the first leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel from about 4 mm to about 4 cm to form a vent opening between the bottom edge and the top edge.

However, Lee teaches (Figs. 2 and 4b):
An upper panel (“upper cover cloth L”) having a bottom edge (see annotated Fig. 4b – a presented in addressing claim 1), and a lower panel (“lower cloth L’”) having a top edge (see annotated Fig. 4b – a presented in addressing claim 1), and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (“vents 150a, 150b inside the lower fabric (L') is installed to extend a predetermined length to the inner side of the upper cover cloth (L)”; paragraph 20).
Lee further teaches that the vent opening (i.e. the combined vents 105a and 105b) and their overlapping nature permit good ventilation to the wearer (“can be vented smoothly”; paragraph 29) while also “preventing rainwater from being introduced into the inside through the vent”; paragraph 29.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of the second leg portion of the modified garment which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], such that it further comprises upper panel having a bottom edge and lower panel having a top edge and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge of Lee in order to protect the inseam material from becoming wet as a result of rainwater while still permitting good ventilation of the pants, as suggested by Lee (paragraph 29).
In adopting the modification taught by Lee, the combination of Wipranik in view of Lee teaches an upper panel having a bottom edge and extending horizontally and at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the first leg portion, around the medial aspect of the first leg portion, and at least partially across the front aspect of the first leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge insofar as the modified upper and lower panels would be so extending in the same manner as the panel of Wipranik.

Regarding the limitation:
from about 4 mm to about 4 cm
Hodgson teaches, in reference to a cited publication, the overlap between upper and lower garment vent panels “A ventilation opening is formed by an overhang between an upper part and a lower part of the outer material. At the overhang, the upper end portion of the lower part of the outer material is fastened to the inner material, creating a meshed vent. The length of the overlap being about 50 mm helps to prevent water from entering into the inside of the raincoat” (paragraph 8).  Moreover, Hodgson as embodied in Fig. 9 (paragraph 53) teaches “FIG. 9 also illustrates the length 20 of the overlap between the upper panel and the lower panel. Preferably the length 20 of the overlap is at least 30 mm, more preferably at least 40 mm, and even more preferably at least 50 mm. Preferably the length of the overlap is at most 250 mm”.  
Insofar as MPEP 2144.05 recites: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”, Hodgson teaches the claimed range limitation insofar as the understood claimed range (i.e. 3.8 mm to 4.2 cm) overlaps with the range of Hodgson (i.e. 3 cm to 25 cm), wherein Hodgson further notes an overlap of about 5 cm (which is merely close to the claimed range) is appropriate for the overlap.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment such that the bottom edge of the upper panel overlaps the top edge of the lower panel from about 4 mm to about 4 cm in order to achieve the desired outcome of preventing the ingress of water through the vent, as taught by Hodgson (paragraph 8).

Thus Wipranik in view of Lee and Hodgson teach all the claimed limitations except
the upper panel comprises a top edge and
the top edge of the upper panel spaced apart from a crotch region of the lower-body garment where the crotch region is located where the first leg portion extends from the torso region of the lower-body garment

However, Barasa teaches (Fig. 3) a pant vent (the combined elements 302 and 304; i.e. “two vertical vents 302, 304”, which “face each other” (paragraph 27) wherein a top edge of the ventilation structure is spaced apart from a crotch region of the garment, where the crotch region is located where each of a first leg portion and a second leg portion extend from a torso region of the garment.  Herein the top edge of elements 302 and 304 is spaced back from the crotch region insofar as they are disposed in the sides of the legs of the pants as described in paragraph 27 and as drawn in Fig. 3.
Barasa further teaches the vent affords “circulation through the pants to keep a body cooler” and suggests it affords similar airflow performance to shorts in situations wherein shorts are prohibited or undesirable (paragraph 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the vent structure of the modified Wipranik in such a manner that a top edge of the upper panel (and indeed the each of the panels of the modified Wipranik) to be spaced back from the crotch region, as in Barasa, in order to afford good shorts-type ventilation to wearers who prefer such a sensation and cooling effect but are otherwise unable to wear shorts, as taught by Barasa (paragraph 3).

Regarding claim 11:
Wipranik in view of Lee, Hodgson, and Barasa teach the lower-body garment of claim 10, as set forth above.
Wipranik does not expressly teach wherein at least the lower panel includes a first terminal end located on the front aspect of the first leg portion.
However, Wipranik in view of Lee and Hodgson does teach a lower panel extending horizontally and at least partially across the front aspect of the first leg portion (see above treatment of claim 10) as well as the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (see above treatment of claim 10).  It is further noted that the panel 3 of Wipranik comprises a first terminal end located on the front aspect of the first leg portion (see annotated figs. 1 and 2 presented in addressing claim 1), many pages above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lower body garment of the modified Wipranik to have at least the lower panel includes a first terminal end located on the front aspect of the first leg portion in order to afford enhanced ventilation at the location of the first terminal end located on the front aspect of the first leg portion of Wipranik; it is noted herein that that the garment of Wipranik comprises a panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) and that the panel is “breathable” [0014] and that “an objective of the invention is to increase air exchange” [0008].  Thus one would be motivated to preserve and enhance the ventilating function at the locations on the garment at which the panel of Wipranik is disposed, including at a terminal end located on the front aspect of the first leg portion.

Regarding claim 12:
	Wipranik in view of Lee, Hodgson, and Barasa teach the lower-body garment of claim 11, as set forth above.  The modified Wipranik further teaches wherein the first front panel extends across a first reference line that passes through the first terminal end of the lower panel and is parallel to a front midline of the lower-body garment.  It is noted herein that the garment of Wipranik comprises a first reference line that passes through the first terminal end of the panel of Wipranik and is parallel to a front midline of the lower-body garment (see above treatment of claim 1 and annotated figs 1 and 2 in addressing claim 1, many pages above).
In adopting the modification presented in addressing claim 11, the modified Wipranik teaches the first front panel extends across a first reference line that passes through the first terminal end of the lower panel and is parallel to a front midline of the lower-body garment inasmuch as the modified lower body garment Wipranik teaches a reference line passing through a panel and Lee teaches a terminal end of the lower panel. The reference line, as modified, would pass through the first terminal end of the lower panel and would be parallel to a front midline of the lower-body garment as claimed.

Regarding claim 13:
Wipranik in view of Lee, Hodgson, and Barasa teach the lower-body garment of claim 10, as set forth above.  
Wipranik does not expressly teach further comprising a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
However, in further view of Lee:
Lee teaches a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings insofar as Lee teaches “vents…divided into left and right vent portions through a seam, thereby preventing the first and second vent portions from spreading” (paragraph 13).  Further: vent “150 formed…through the seam (S) left And the right vents 150a and 150b, respectively, to prevent the opening of the…vent 150, thereby preventing rainwater from being introduced into the inside through the…vent 150”; paragraph 29.
(Herein the plurality of securement points are identified in the annotated Fig. 4b – b presented in addressing claim 6.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper and lower panels of the modified Wipranik to further comprise the plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings of Lee in order to prevent the vent from spreading open too wide lest it permit the ingress of water, as taught by Lee (paragraphs 13 and 29).

Regarding claim 16:
Wipranik in view of Lee, Hodgson, and Barasa teach the lower-body garment of claim 10, as set forth above.
Wipranik further teaches (see Figs. 1-3):
(see also annotated Figures 1a and 2a presented in above rejection of claim 2, many pages above)
a second leg portion extending from the torso region and having a distal opening, the second leg portion comprising: 
a panel (“membrane panel 3”; [0014]) extending at least partially across a back aspect of the second leg portion (see annotated figures 1a and 2a), around a medial aspect of the second leg portion (see annotated figures 1a and 2a), and at least partially across a front aspect of the second leg portion (i.e. the panel extends at least partially across a front aspect of the second leg portion in the same manner as the panel of the first leg portion extends at least partially across a front aspect of the first leg portion; see above treatment of claim 1 and annotated fig. 1 above; moreover panel 3 as drawn in Figs. 1 and 2 is understood to extend at least partially across a front aspect inasmuch as Wipranik teaches panel is “along the entire inside of the legs and lower groin areas” [0004]), the second panel including a first terminal end (panel 3 has a first terminal end in the second leg portion inasmuch as the panel is visible on the second leg portion in Fig. 2 and not visible in Fig. 1) and a second terminal end; and at least a second front panel (see annotated figures 1a and 2a) extending from adjacent the waist opening of the torso region to the distal opening of the second leg portion, the second front panel extending across a second reference line that passes through the first terminal end of the panel and is parallel to the front midline of the lower-body garment (see annotated figures 1a and 2a).
Wipranik does not expressly teach:
an upper panel having a bottom edge and extending horizontally and at least partially across a back aspect of the second leg portion, around a medial aspect of the second leg portion, and at least partially across a front aspect of the second leg portion; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the second leg portion, around the medial aspect of the second leg portion, and at least partially across the front aspect of the second leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge
However, in further view of Lee:
Lee teaches the second leg portion comprises an upper panel having a bottom edge and a lower panel having a top edge (i.e. those of the other leg of Lee) wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (as in the other panels of the other leg of Lee).
Lee further teaches that the vent opening (i.e. the combined vents 105a and 105b) and their overlapping nature permit good ventilation to the wearer (“can be vented smoothly”; paragraph 29) while also “preventing rainwater from being introduced into the inside through the vent”; paragraph 29.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of the second leg portion of the modified garment which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], such that it further comprises the upper panel having a bottom edge and lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge of Lee in order to protect the inseam material from becoming wet as a result of rainwater while still permitting good ventilation of the pants, as suggested by Lee (paragraph 29).
In adopting the modification taught by Lee, the combination of the modified Wipranik in further view of Lee teaches the second leg portion comprises an upper panel having a bottom edge and extending horizontally and at least partially across a back aspect of the second leg portion, around a medial aspect of the second leg portion, and at least partially across a front aspect of the second leg portion; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the second leg portion, around the medial aspect of the second leg portion, and at least partially across the front aspect of the second leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge insofar as the panel of the second leg portion of Wipranik extends horizontally and at least partially across a back aspect of the second leg portion, around a medial aspect of the second leg portion, and at least partially across a front aspect of the second leg portion; the modified panels and edges of the second leg portion would be so configured.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over [Wipranik, US 2018/0279693] in view of [Lee, KR10-1519103] and [Hodgson, US 2013/0333092] and further in view of [Lash, US 3,045,243].

Regarding claim 7:
Wipranik in view of Lee and Hodgson teaches the lower-body garment of claim 6, as set forth above.  
The combination of Wipranik, Lee and Hodgson do not expressly teach wherein a first sub-vent opening of the plurality of sub-vent openings includes a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub- vent opening in an open state.
However, Lash teaches a reinforcement strip (“curved spacer 18 (see FIG. 2)”; col. 2 line 4) for a sub-vent opening extending along a portion of a bottom edge of an upper vent structure (i.e. outer layer 26) in a vented garment wherein the strip maintains the sub-vent opening in an open state (“forms a permanent opening”; col. 2 lines 5-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a first sub-vent opening of the plurality of sub-vent openings to include the reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub- vent opening in an open state of Lash in order to yield the predictable result of maintaining good airflow to the pants when the sub-vent opening is in its natural state.

Regarding claim 8:
Wipranik in view of Lee, Hodgson, and Lash teaches the lower-body garment of claim 7, as set forth above.  
Wipranik does not expressly teach wherein the first sub-vent opening is located on the front aspect of the first leg portion.
However, Wipranik in view of Lee and Hodgson does teach a first plurality of horizontally oriented panels extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) as well as the first plurality of horizontally oriented panels includes an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (see above treatment of claim 1), and the modified Wipranik further teach a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings (see above treatment of claim 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wipranik to have the first sub-vent opening located on the front aspect of the first leg portion so as to afford enhanced ventilation to the front aspect of the article; it is noted herein that that the garment of Wipranik comprises a panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) and that the panel is “breathable” [0014] and that “an objective of the invention is to increase air exchange” [0008].  Thus one would be motivated to preserve and enhance the ventilating function at the locations on the garment at which the panel of Wipranik is disposed, including extending at least partially across a front aspect of the first leg portion.

Regarding claim 9:
Wipranik in view of Lee, Hodgson, and Lash teaches the lower body garment of claim 7, as set forth above.
The combination of Wipranik, Lee and Hodgson do not expressly teach wherein a longitudinal axis of the first sub-vent opening is oriented substantially perpendicular to the front midline of the lower-body garment.
However, in further view of Lee:
A longitudinal axis of a first sub-vent opening of Lee is oriented substantially perpendicular to the front midline of the lower-body garment of Lee insofar as the seam S is substantially parallel with the front midline of the garment when worn and the wearer is standing up; refer to annotated Fig. 4b – c below.

    PNG
    media_image10.png
    734
    883
    media_image10.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wipranik such that a longitudinal axis of a first sub-vent opening is oriented substantially perpendicular to the front midline of the lower-body garment as in Lee in order to yield the predictable result of rainwater not entering the vent when the wearer is standing up.

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over [Wipranik, US 2018/0279693] in view of [Lee, KR10-1519103], [Hodgson, US 2013/0333092], and [Barasa, US 2017/0303605] and further in view of [Lash, US 3,045,243].
Regarding claim 14:
Wipranik in view of Lee, Hodgson, and Barasa teach the lower-body garment of claim 13, as set forth above.  
The combination of Wipranik, Lee and Hodgson do not expressly teach wherein a first sub-vent opening of the plurality of sub-vent openings includes a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub- vent opening in an open state
However, Lash teaches a reinforcement strip (“curved spacer 18 (see FIG. 2)”; col. 2 line 4) for a sub-vent opening extending along a portion of a bottom edge of an upper vent structure (i.e. outer layer 26) in a vented garment wherein the strip maintains the sub-vent opening in an open state (“forms a permanent opening”; col. 2 lines 5-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a first sub-vent opening of the plurality of sub-vent openings to include the reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub- vent opening in an open state of Lash in order to yield the predictable result of maintaining good airflow to the pants when the sub-vent opening is in its natural state.

Regarding claim 15:
Wipranik in view of Lee, Hodgson, Barasa, and Lash teach the lower-body garment of claim 14, as set forth above.  
Wipranik does not expressly teach wherein the first sub-vent opening is located on the front aspect of the first leg portion.
However, Wipranik in view of Lee and Hodgson does teach a lower panel and an upper panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 10) as well as the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (see above treatment of claim 10), and the modified Wipranik further teach a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings (see above treatment of claim 13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wipranik to have the first sub-vent opening located on the front aspect of the first leg portion so as to afford enhanced ventilation to the front aspect of the article; it is noted herein that that the garment of Wipranik comprises a panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) and that the panel is “breathable” [0014] and that “an objective of the invention is to increase air exchange” [0008].  Thus one would be motivated to preserve and enhance the ventilating function at the locations on the garment at which the panel of Wipranik is disposed, including extending at least partially across a front aspect of the first leg portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732         

/KATHARINE G KANE/               Primary Examiner, Art Unit 3732